Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Jiao et al (US 2017/0206694 A1) generally discloses an avatar which reflects the emotional or other state of its user.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
obtaining information of an external environment and operating information of a target application, the target application being an application configured to respond to information of an external operation to cause an object controlled by the target application to generate a corresponding response, the information of the external environment, being different from the information of the external operation, is collected by a terminal corresponding to the target application via a sensor, the external environment information being at least related to one of. a natural environment, including temperature, intensity of light, time of the day, and location where the terminal corresponding to the target application is located, and a current state of a user corresponding to the target application, wherein the current state of the user includes an operating duration, an interacting moment, and an interacting duration  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715